Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

    ADAM POTASH and
    CINDY POTASH f/k/a
    Cindy Leon,

           Plaintiffs,

    -vs-

    HOME POINT FINANCIAL
    CORPORATION and TRANS
    UNION, LLC,

          Defendants.
    ____________________________/

                                          COMPLAINT
                                         JURY DEMAND

           Plaintiffs, Adam Potash (hereinafter “Mr. Potash”) and Cindy Potash f/k/a Cindy

    Leon (hereinafter “Mrs. Potash”) (collectively “Plaintiffs”), allege violations of the Fair

    Credit Reporting Act, 15 U.S.C. § 1681 et seq. (hereinafter “FCRA”), against Home Point

    Financial Corporation (hereinafter “Home Point”) and Trans Union, LLC (hereinafter

    “Trans Union”), for illegal credit reporting activities and state the following in support

    thereof:

                                  JURISDICTION AND VENUE

               1.   This Court has subject matter jurisdiction under 15 U.S.C. § 1692k and

     28 U.S.C. § 1331 because this action arises out of a federal statute.

               2.   This Court has personal jurisdiction because Defendants’ conduct

     business throughout the United States, including the State of Florida.
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 2 of 12



             3.    Defendants’ voluntary contact with Plaintiffs regarding their credit

     reporting activities made it foreseeable that they would be haled into a Florida court.

     See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985).

             4.    Venue is proper because the alleged acts and transactions complained of

     occurred here, Plaintiffs live here, and the Defendants transact and/or conduct business

     here.

                                            PARTIES

             5.    Plaintiffs are natural persons and, at all times relevant to this action, where

     residents of Palm Beach County, Florida.

             6.    Home Point is a foreign for-profit corporation with its principle place of

     business located at 2211 Old Earhart Road, Suite 250, Ann Arbor, MI 48105.

             7.    Trans Union is a foreign limited liability company with its principal place

     of business located at 555 West Adams Street, Chicago, IL 60661.

                                   LEGAL BACKGROUND

    I. FAIR CREDIT REPORTING ACT

             8.    “Congress enacted the FCRA in 1970 to ensure fair and accurate credit

     reporting, promote efficiency in the banking system, and protect consumer privacy.”

     Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52, 127 S. Ct. 2201, 2205 (2007) (citations

     omitted).

             9.    Congress found that “inaccurate credit reports directly impair the

     efficiency of the banking system, and unfair credit reporting methods undermine the

     public confidence which is essential to the continued functioning of the banking system.”




                                                 2
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 3 of 12



     15 U.S.C. § 1681(a)(1).

            10.     Congress also found that “[c]onsumer reporting agencies have assumed a

     vital role in assembling and evaluating consumer credit and other information on

     consumers” and that “[t]here is a need to insure that consumer reporting agencies

     exercise their grave responsibilities with fairness, impartiality, and a respect for the

     consumer's right to privacy.” 15 U.S.C. §§ 1681(a)(3), (4).

            11.     To further the FCRA’s purpose, Congress requires “consumer reporting

     agencies [to] adopt reasonable procedures for meeting the needs of commerce for

     consumer credit, personnel, insurance, and other information in a manner which is fair

     and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and

     proper utilization of such information.” 15 U.S.C. § 1681(b).

            12.     “The aim of the Fair Credit Reporting Act is to see that the credit

     reporting system serves the consumer as well as the industry. The consumer has a right to

     information which is accurate; he has a right to correct inaccurate or misleading

     information; he has a right to know when inaccurate information is entered into his file;

     he has a right to see that the information is kept confidential and is used for the purpose

     for which it is collected; and he has a right to be free from unwarranted invasions of his

     personal privacy. The Fair Credit Reporting Act seeks to secure these rights.” Hearings

     on S. 823 Before the Subcomm. on Financial Institutions of the S. Comm. on Banking

     and Currency, 91st Cong. 2 (1969).

            13.     The FCRA requires credit-reporting agencies to “follow reasonable

     procedures to assure maximum possible accuracy of consumer reports.” 15 U.S.C. §




                                                  3
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 4 of 12



     1681e(b).

            14.    If a consumer disputes information contained in his or her credit report,

     the FCRA requires a credit reporting agency to “conduct a reasonable reinvestigation to

     determine whether the disputed information is inaccurate and record the current status of

     the disputed information, or delete the item from the file in accordance with paragraph

     (5), before the end of the 30-day period beginning on the date on which the agency

     receives the notice of the dispute from the consumer or reseller.” 15 U.S.C. §

     1681i(a)(1)(A).

            15.    In performing the reinvestigation, the FCRA requires a credit-reporting

     agency to “review and consider all relevant information submitted by the consumer in the

     period described in paragraph (1)(A) with respect to such disputed information.” 15

     U.S.C. § 1681i(a)(4).

            16.    Under the FCRA, entities that furnish information (hereinafter

     “Furnishers”) to credit-reporting agencies are also required to investigate information

     that is disputed by consumers. See Hinkle v. Midland Credit Mgmt., Inc., et al., 827 F.3d

     1295, 1297 (11th Cir. 2016).

            17.    The investigation done by Furnishers must be conducted in a reasonable

     manner in order to determine if the credit information is inaccurate. 15 U.S.C. §

     1681i(a)(1)(A).

            18.    If the disputed information is inaccurate or incomplete or cannot be

     verified, the credit-reporting agency “shall (i) promptly delete that item of information

     from the file of the consumer, or modify that item of information, as appropriate, based



                                                 4
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 5 of 12



     on the results of the reinvestigation; and (ii) promptly notify the furnisher of that

     information that the information has been modified or deleted from the file of the

     consumer.” 15 U.S.C. §§ 1681(a)(5)(A)(i), (ii).

            19.     The FCRA provides a private right of action against any person that

     violates its provisions. 15 U.S.C. §§ 1681o, 1691n.

                                     FACTUAL BACKGROUND

            20.     In March of 2018, Plaintiffs listed their home for sale and began

     searching for a new home to purchase, in order to be closer to their children’s schools.

            21.     On June 1, 2018, Plaintiffs where alerted by a credit monitoring system

     that their Home Point mortgage account was being reported as delinquent.

            22.     Plaintiffs have never been late making a mortgage payment to Home

     Point and have maintained good credit for several years.

            23.     After receiving the alert, Plaintiffs immediately called Home Point in

     order to find out why their mortgage account was being reported as delinquent.

            24.     Upon calling Home Point, Plaintiffs received a pre-recorded message

     stating that Home Point inaccurately reported information to a credit bureau and were

     working to rectify the issue.

            25.     On June 7, 2018, Plaintiffs received a letter (hereinafter the “June Letter”)

     from Home Point stating in pertinent part:

            “On May 31st, 2018, Home Point Financial experienced a technical issue that
            affected the accuracy of information reported to one of the credit bureaus. As a
            result, the status of your account was reported inaccurately for a brief period of
            time. Home Point worked immediately with the credit agency to correct the issue.
            Your loan status has since been corrected with the credit bureau. We sincerely



                                                  5
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 6 of 12



            apologize for this error and have taken steps to ensure that it will not happen
            again.”

            26.     Soon after receiving the June Letter, Plaintiffs began communicating with

     Home Point in attempts to have the inaccurate information on their credit reports

     corrected.

            27.     Plaintiffs also sent formal disputes and supporting documentation to

     Home Point and the three major credit-reporting agencies, Equifax, Experian, and Trans

     Union, in attempts to have the inaccurate information corrected.

            28.     All three major credit-reporting agencies received Plaintiffs’ disputes

     because they responded to them in writing.

            29.     Home Point also received Plaintiffs’ disputes because it responded to the

     three major credit-reporting agencies.

            30.     Equifax and Experian responded to Plaintiffs’ disputes, advising that the

     inaccurate Home Point account would be corrected.

            31.     Trans Union responded to Plaintiffs’ disputes, advising that Home Point

     had verified the subject account as accurate.

            32.     Trans Union continues to report the negative Home Point account, despite

     having knowledge that Plaintiffs are not late on their mortgage.

            33.     After receiving the response from Trans Union indicating that it would

     not delete the inaccurate Home Point account, Plaintiffs felt frustrated and powerless.

            34.     Home Point and Trans Union have willfully ignored all of this

     information and continued to report inaccurate credit information concerning Plaintiffs.



                                                     6
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 7 of 12



             35.     Home Point reported this erroneous information to the credit reporting

     agencies willfully or with reckless disregard of the truth.

             36.     Home Point’s negative credit reporting had a negative impact on

     Plaintiffs’ credit score.

             37.     Because of the inaccurate reporting of their Home Point mortgage

     account, Plaintiffs’ were forced to take their home off the market.

             38.     Because of the inaccurate reporting of their Home Point mortgage

     account, Plaintiffs’ began to have marital issues.

             39.     In September of 2018, Mrs. Potash applied for a credit line increase with

     her existing credit card company, Discover.

             40.     Trans Union prepared Plaintiff’s consumer report, which included the

     inaccurate Home Point account, and provided it to Discover.

             41.     Mrs. Potash was subsequently denied Plaintiffs’ application for a credit

     line increase by Discover because of the inaccurate Home Point account.

             42.     After receiving the denial of a credit line increase from Discover,

     Plaintiffs felt devastated, humiliated, frustrated and powerless.

             43.     Plaintiffs are now “locked out” of the credit market because of the

     erroneous information and cannot obtain credit on the most favorable terms as a result

     thereof.

             44.     Plaintiffs requested verification and deletion of the negative account;

     however, Home Point and Trans Union never properly evaluated or considered the

     Plaintiff’s information, claims or evidence, and did not make proper attempts to


                                                   7
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 8 of 12



     substantiate or verify the accuracy of the inaccurate trade-line.

                                            COUNT I
                        Violation of 15 U.S.C. § 1681e(b) by Trans Union

            45.     At all times relevant, Plaintiffs where “consumers” as defined by the Fair

     Credit Reporting Act, 15 U.S.C. § 1681a(c).

            46.     At all times relevant, Trans Union is a “consumer reporting agency,” as

     defined in 15 U.S.C. § 1681(f) because it is regularly engaged in the business of

     assembling, evaluating, and disbursing information concerning consumers for the

     purpose of furnishing consumer reports to third parties and disburses consumer reports

     under contract for monetary compensation.

            47.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to

     follow reasonable procedures to assure maximum possible accuracy in the preparation of

     the credit report and credit files it publishes and maintains concerning Plaintiffs.

            48.     Because of Trans Union’s violations, Plaintiffs suffered damage,

     including but not limited to, loss of credit, loss of the ability to purchase and benefit from

     credit, the statutory right to accurate credit information, emotional distress, and the

     embarrassment of credit denials.

            49.     Trans Union’s conduct was willful, rendering it liable for damages in an

     amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

            50.     In the alternative, Trans Union’s conduct was negligent; entitling Plaintiff

     to recover damages under 15 U.S.C. § 1681o.

            51.     Plaintiffs are entitled to recover costs and attorney’s fees from Trans




                                                   8
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 9 of 12



     Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

     § 1681o.

           WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

    Plaintiffs and against Trans Union for actual damages, statutory damages, attorney’s fees,

    litigation expenses and costs of suit, and such further relief as the Court deems proper.

                                            COUNT II
                          Violation of 15 U.S.C. § 1681i by Trans Union

            52.      At all times relevant, Plaintiffs where “consumers” as defined by the Fair

     Credit Reporting Act, 15 U.S.C. § 1681a(c).

            53.      Trans Union is a “consumer reporting agency,” as defined in 15 U.S.C. §

     1681(f) because it is regularly engaged in the business of assembling, evaluating, and

     disbursing information concerning consumers for the purpose of furnishing consumer

     reports to third parties and disburses consumer reports under contract for monetary

     compensation.

            54.      Plaintiffs sent, and Trans Union received, written disputes of the negative

     Home Point credit entry on Plaintiffs’ credit reports.

            55.      After receiving the dispute, Trans Union violated 15 U.S.C. § 1681i by

     failing to delete inaccurate information in Plaintiffs’ credit files; by failing to conduct a

     lawful reinvestigation; by failing to forward all relevant information to furnishers; by

     failing to maintain reasonable procedures with which to filter and verify disputed

     information in the Plaintiffs’ credit files; and by relying upon verification from a source

     it has reason to know is unreliable.

            56.      Because of Trans Union’s violations, Plaintiffs suffered damage,


                                                    9
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 10 of 12



      including but not limited to, loss of credit, loss of the ability to purchase and benefit from

      credit, the statutory right to accurate credit information, emotional distress, and the

      embarrassment of credit denials.

             57.     Trans Union’s conduct was willful, rendering it liable for damages in an

      amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

             58.     In the alternative, Trans Union’s conduct was negligent; entitling Plaintiff

      to recover damages under 15 U.S.C. § 1681o.

             59.     Plaintiffs are entitled to recover costs and attorney’s fees from Trans

      Union in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or

      § 1681o.

            WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

     Plaintiffs and against Trans Union for actual damages, statutory damages, attorney’s fees,

     litigation expenses and costs of suit, and such further relief as the Court deems proper.

                                           COUNT III
                        Violation of 15 U.S.C. § 1681s-2(b) by Home Point

             60.     At all times relevant to this action, Plaintiffs where “consumers” as

      defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681a(c).

             61.     At all times relevant to this action, Home Point was a “furnisher” under

      the FCRA because it provides information concerning consumers to credit reporting

      agencies.

             62.     Home Point violated 15 U.S.C. § 1681s-2(b) by failing to fully and

      properly investigate the Plaintiffs’ disputes of the negative account; by failing to review



                                                   10
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 11 of 12



      all relevant information regarding the negative account and by failing to accurately

      respond to the disputes concerning the negative account.

             63.     Home Point’s conduct was willful, rendering it liable for damages in an

      amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

             64.     In the alternative, Home Point’s conduct was negligent; entitling

      Plaintiffs to recover damages under 15 U.S.C. § 1681o.

             65.     Because of Home Point’s violations, Plaintiffs suffered damage, including

      but not limited to, loss of credit; loss of the ability to purchase and benefit from credit;

      the statutory right to accurate credit information, emotional distress, and the

      embarrassment of credit denials.

            WHEREFORE, Plaintiffs request that the Court enter judgment in favor of

     Plaintiffs and against Home Point for actual damages, statutory damages, attorney’s fees,

     litigation expenses and costs of suit, and such further relief as the Court deems proper.

                                 JURY TRIAL DEMAND AND
                            RESERVATION OF PUNITIVE DAMAGES

            Plaintiffs respectfully request trial by jury. Plaintiffs reserve the right to amend the

     Complaint to add a claim for punitive damages.



                                                   Respectfully Submitted,

                                                   /s/ Christopher W. Legg
                                                   Christopher W. Legg, Esq.
                                                   Fla. Bar No.: 44460

                                                   CHRISTOPHER W. LEGG, P.A.
                                                   499 E. Palmetto Park Rd., Ste. 228
                                                   Boca Raton, FL 33432



                                                   11
Case 9:18-cv-81552-DMM Document 1 Entered on FLSD Docket 11/13/2018 Page 12 of 12



                                       Office: 954-962-2333
                                       Chris@theconsumerlawyers.com


                                       /s/ Jibrael Hindi
                                       Jibrael S. Hindi, Esq.
                                       Fla. Bar No.: 118259
                                       110 S.E. 6th Street, Ste. 1744
                                       Ft. Lauderdale, FL 33301
                                       Office: 954-628-5793
                                       Jibrael@jibraellaw.com




                                       12
